
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.3



JANUS LONG TERM INCENTIVE AWARD ("LTI") ACCEPTANCE FORM


[Name]
[Address]
[City, State ZIP]

        With the full execution of this LTI Acceptance Form, the Company grants
to [Name] ("you" or "Grantee/Participant"), effective as of February 1, 2008
(the "Grant Date"), a [Restricted Stock Award, Non-Qualified Stock Option Award
and Mutual Fund Unit Award] (the "LTI Award[s]") as described below, subject to
the attached Company [Plan(s)] and the attached [Appendix/Appendices].

Restricted Stock Award—see Terms of Restricted Stock Award attached as
Appendix A   Number of Shares Granted:   [RSA shares]   Share Withholding
Election to cover taxes (Please initial one of the following):
  1.                        Minimum Tax Withholding Rate (Default)
  2.                        Maximum Tax Withholding Rate
  3.                        Opt Out of Share Withholding Program   (See Share
Withholding Section 4 of Appendix A)
Non-Qualified Stock Option Award—see Terms of Non-Qualified Stock Option Award
attached as Appendix [B]   Number of Option Shares Granted:   [Option shares]
  Option or Exercise Price:   [Exercise Price]   Expiration Date (7 year term):
  [Expiration Date]   (must exercise before the Expiration Date)    
Mutual Fund Unit Award—see Terms of Mutual Fund Unit Award attached as Appendix
[C]   Value on Grant Date:   [$MFA Value]

        a.     Except as otherwise provided herein, in the Plan[s] and/or any
applicable written employment or severance agreement, the LTI Award[s] will
become vested and no longer subject to restriction on the vesting dates and in
the amounts indicated below, provided that you have not experienced a
Termination of Affiliation [and subject to the satisfaction of applicable
Section 162(m) performance criteria, if any, as established by the Janus Capital
Group Inc. Compensation Committee (the "Committee")]. However, in the event that
a vesting date occurs on a day when the New York Stock Exchange is closed, then
such vesting date will occur on the next business day.

Date First Exercisable


--------------------------------------------------------------------------------

  Percentage Vesting

--------------------------------------------------------------------------------

  February 1, 2009   33 % February 1, 2010   33 % February 1, 2011   34 %

1

--------------------------------------------------------------------------------



        b.     Notwithstanding the provisions of (a) above, if there is a Change
of Control, you have a Termination of Affiliation due to death or Disability, or
upon Retirement (as defined in the 2005 Long Term Incentive Plan or Mutual Fund
Share Investment Plan, as applicable to each individual LTI Award), the LTI
Award(s) shall vest in full. Except as provided above, in the event that you
have a Termination of Affiliation, any portion of the LTI Award(s) that is
unvested, and any of your rights hereunder, shall be terminated, cancelled and
forfeited effective immediately upon such Termination of Affiliation.

        c.     In accordance with the Plan[s], the Committee may, in its sole
discretion, accelerate the vesting of all or a portion of the LTI Award[s] or
waive any or all of the terms and conditions applicable to this LTI Acceptance
Form or the attached [Appendix/Appendices].

        d.     Capitalized terms used but not defined in this LTI Acceptance
Form have the meaning specified in the Plan[s] and/or in the attached
[Appendix/Appendices].

        By executing this LTI Acceptance Form, you indicate your acceptance of
the LTI Award[s] set forth above and agree to be bound by the terms, conditions
and provisions set forth in the LTI Acceptance Form, the attached
[Appendix/Appendices] and the Company Plan[s], all of which are incorporated by
reference herein and are an integral part of this LTI Acceptance Form. Please
sign and return this LTI Acceptance Form to the Assistant Corporate Secretary's
Office in the envelope provided within sixty (60) days after the Company's
mailing of this LTI Acceptance Form to you. In the event you fail to return the
executed original within sixty (60) days, the Company reserves the right to
unilaterally (without your consent) terminate and forfeit the LTI Award[s],
suspend or forfeit any vesting event arising from the LTI Award[s], and/or
revoke this LTI Acceptance Form and the rights set forth in the attached
[Appendix/Appendices]. This LTI Acceptance Form may be executed in counterparts,
which together shall constitute one and the same original. This LTI Acceptance
Form may be executed by the exchange of facsimile signature pages, provided that
by doing so the Grantee/Participant agrees to provide an original signature as
soon thereafter as possible.

ACCEPTED AND AGREED TO AS OF THE GRANT DATE:

GRANTEE/PARTICIPANT:

    

--------------------------------------------------------------------------------

[Name]      
JANUS CAPITAL GROUP INC.
 
 
 
By:
    

--------------------------------------------------------------------------------

By:    Curt R. Foust
Title: Assistant Corporate Secretary
 
 
 

2

--------------------------------------------------------------------------------




JANUS CAPITAL GROUP INC.
DESIGNATION OF BENEFICIARY


        Subject to the terms of the Company's Plan[s], and in connection with my
previously granted long-term incentive awards granted under the Plan[s], if any,
and revoking any previous designation in connection with any previous award
under the Plan[s] which may be inconsistent herewith, I hereby designate:

          

--------------------------------------------------------------------------------

(Beneficiary/Trust Name and Relationship)
 
 
    
 

--------------------------------------------------------------------------------

Address

as my beneficiary to receive upon my death the balance, if any, of my entire
previously granted long-term incentive awards, if any, under the Plan[s] and the
LTI Award[s]. This designation of beneficiary shall be binding upon my estate
and upon my heirs and legatees, and the Company may rely hereon without further
authorization from any representative of my estate or any other persons and
without inquiring into the terms of my Last Will and Testament or any Codicil
thereto. If the beneficiary designated hereinabove shall have predeceased me or
if the trust is revoked, then I direct that, upon my death, my estate shall
become the beneficiary of all my previously granted long-term incentive awards
under the Plan[s] to the extent permitted by, and in accordance with the terms
and conditions of the Plan[s] and the LTI Award[s]. I reserve the right to
change, in writing, this designation of beneficiary at any time, and I
understand that this designation shall not become effective until received by
the Company's Corporate Secretary.

        I have executed this Designation of Beneficiary this            day
of                                    , 2008.

      

--------------------------------------------------------------------------------

[Name]

3

--------------------------------------------------------------------------------






APPENDIX A—TERMS OF RESTRICTED STOCK AWARD


1.     Grant of Restricted Stock Award.

        Subject to the provisions of this Appendix, the LTI Acceptance Form and
the Company's 2005 Long Term Incentive Stock Plan, as may be amended from time
to time (the "Plan"), the Company hereby grants to the Grantee the number of
restricted shares of common stock of the Company, par value $.01 per share
("Common Stock") identified under the Restricted Stock Award section of the
attached LTI Acceptance Form (the "Restricted Stock").

2.     No Right to Continued Employment.

        Nothing in this Appendix or the Plan shall confer upon Grantee any right
to continue providing Services to, or be in the employ of, the Company or any
Subsidiary or interfere in any way with the right of the Company or any
Subsidiary to terminate Grantee's association or employment at any time. For
purposes of the LTI Acceptance Form and this Appendix, "Services" shall mean
that the Grantee is providing services to the Company or any Subsidiary in the
capacity as an employee, a member of the board of directors of the parent
company, a trustee of a Janus-affiliated investment company trust, or a
consultant pursuant to a written consulting agreement.

3.     Unfair Interference.

        During Grantee's employment with the Company or any Subsidiary and
during the twelve months after Termination of Affiliation, Grantee shall not:
(i) knowingly and directly solicit, hire or attempt to hire, or assist another
in soliciting, hiring or attempting to hire, on behalf of any Competitive
Business, any person who is an employee or contractor of the Company or any
Subsidiary; or (ii) knowingly and directly divert, attempt to divert, or
solicit, or assist another in diverting, attempting to divert or soliciting, the
customer business of any Protected Client on behalf of a Competitive Business.
For purposes of this section, "Competitive Business" means any business that
provides investment advisory or investment management services or related
services; and "Protected Client" shall mean any person or entity to whom the
Company or any Subsidiary provided investment advisory or investment management
services at any point during the six months preceding Grantee's Termination of
Affiliation.

4.     Share Withholding Program.

        In connection with Section 11 (pertaining to the withholding of taxes),
the Company hereby offers Grantee the opportunity to participate in the Janus
share withholding program (the "Program") as more fully described in Exhibit A
attached hereto. The Program is voluntary. However, if Grantee opts out of the
Program, Grantee will be required to pay the Company the minimum withholding
amount on or before each vesting date. Grantee's election, if any, under #1 or
#2 of the Restricted Stock Award section of the LTI Acceptance Form will
indicate Grantee's acceptance of the terms set forth in Exhibit A and will
revoke any previous Program election in connection with a restricted stock award
which may be inconsistent herewith.

i

--------------------------------------------------------------------------------



5.     Issuance of Shares.

        Subject to Section 11 (pertaining to the withholding of taxes), as soon
as practicable after each vesting event under Subsection (a) of the LTI
Acceptance Form, or if Grantee had a Termination of Affiliation pursuant to
Subsection (b) of the LTI Acceptance Form, as soon as practicable after such
termination (in each case, provided there has been no prior forfeiture of the
Restricted Stock pursuant to the terms of this Appendix or the Plan), the
Company shall issue (or cause to be delivered) to the Grantee one or more stock
certificates or otherwise transfer shares with respect to the Restricted Stock
vesting (or shall take other appropriate steps to reflect the Grantee's
unrestricted ownership of all or a portion of the vested Restricted Stock that
is subject to this Appendix).

6.     Nontransferability of the Restricted Stock.

        Any unvested shares of the Restricted Stock shall not be transferable by
the Grantee by means of sale, assignment, exchange, encumbrance, pledge or
otherwise.

7.     Rights as a Stockholder.

        Except as otherwise specifically provided in this Appendix, the Grantee
shall have all the rights of a stockholder with respect to the Restricted Stock
including, without limitation, the right to vote the Restricted Stock and the
right to receive dividend payments. Dividends and distributions other than
regular cash dividends, if any, may result in an adjustment pursuant to
Section 8.

8.     Adjustment in the Event of Change in Stock.

        In the event that the Committee determines that any dividend or other
distribution (whether in the form of cash, Common Stock, other securities, or
other property), recapitalization, stock split, reverse stock split,
subdivision, consolidation or reduction of capital, reorganization, merger,
scheme of arrangement, split-up, spin-off or combination involving the Company
or repurchase or exchange of Common Stock or other rights to purchase Common
Stock or other securities of the Company, or other similar corporate transaction
or event that affects the Common Stock such that an adjustment is determined by
the Committee to be appropriate to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan,
then the Committee shall, in such manner as it may deem equitable, adjust the
number and type of shares, or, if deemed appropriate, make provision for a cash
payment to the Grantee or the substitution of other property for shares of
Restricted Stock; provided, that the number of shares of Restricted Stock shall
always be a whole number.

9.     Payment of Transfer Taxes, Fees and Other Expenses.

        The Company agrees to pay any and all original issue taxes and stock
transfer taxes that may be imposed on the issuance of shares received by Grantee
in connection with the Restricted Stock, together with any and all other fees
and expenses necessarily incurred by the Company in connection therewith.

ii

--------------------------------------------------------------------------------



10.   Other Restrictions.

        The Restricted Stock shall be subject to the requirement that, if at any
time the Committee shall determine that (i) the listing, registration or
qualification of the shares of Common Stock subject or related thereto upon any
securities exchange or under any state or federal law, or (ii) the consent or
approval of any government regulatory body, or (iii) an agreement by the Grantee
with respect to the disposition of shares of Common Stock is necessary or
desirable as a condition of, or in connection with, the delivery or purchase of
shares pursuant thereto, then in any such event, the grant and/or vesting of
Restricted Stock shall not be effective unless such listing, registration,
qualification, consent, approval or agreement shall have been effected or
obtained free of any conditions not acceptable to the Committee.

11.   Taxes and Withholding.

        No later than the date as of which an amount first becomes includible in
the gross income of the Grantee for federal income tax purposes with respect to
any Restricted Stock, the Grantee shall pay all federal, state, local and
foreign taxes that are required by applicable laws and regulations to be
withheld by either: (i) participating in the Company's Program to have shares
withheld by the Company or its agent as set forth in Section 4 above (provided
that it will not result in adverse accounting consequences to the Company), or
(ii) making other payment arrangements satisfactory to the Company. The
obligations of the Company under this Appendix shall be conditioned on
compliance by the Grantee with this Section 11. It is intended that the
foregoing provisions of this Section 11 shall normally govern the payment of
withholding taxes; however, if withholding is not accomplished under the
preceding provisions of this Section 11, the Grantee agrees that the Company
shall, to the extent permitted by law, have the right to deduct any such taxes
from any payment otherwise due to the Grantee, including compensation or the
delivery of the Restricted Stock that gives rise to the withholding requirement.

12.   Notices.

        Any notice to be given to the Company shall be addressed to the Company
at its principal office, in care of its Assistant Corporate Secretary. Any
notice to be given to Grantee shall be addressed to Grantee at the address
listed in the Company's records. By a notice given pursuant to this section,
either party may designate a different address for notices. Any notice shall
have been deemed given (i) when actually delivered to the Company, or (ii) if to
the Grantee, when actually delivered; when deposited in the U.S. Mail, postage
prepaid and properly addressed to the Grantee; or when delivered by overnight
courier.

13.   Binding Effect.

        Except as otherwise provided hereunder, this Appendix shall be binding
upon and shall inure to the benefit of the heirs, executors or successors of the
parties to this Appendix.

14.   Laws Applicable to Construction.

        The interpretation, performance and enforcement of this Appendix shall
be governed by the laws of the State of Delaware without reference to principles
of conflict of laws, as applied to contracts executed in and performed wholly
within the State of Delaware. In addition to the terms and conditions set forth
in this Appendix, the Restricted Stock is subject to the terms and conditions of
the Plan, which is hereby incorporated by reference.

iii

--------------------------------------------------------------------------------



15.   Severability.

        The invalidity or enforceability of any provision of this Appendix shall
not affect the validity or enforceability of any other provision of this
Appendix.

16.   Conflicts and Interpretation.

        In the event of any conflict between this Appendix and the Plan, the
Plan shall control. In the event of any ambiguity in this Appendix, or any
matters as to which this Appendix is silent, the Plan shall govern including,
without limitation, the provisions thereof pursuant to which the Committee has
the power, among others, to (i) interpret the Plan, (ii) prescribe, amend and
rescind rules and regulations relating to the Plan, and (iii) make all other
determinations deemed necessary or advisable for the administration of the Plan.

17.   Amendment; Section 409A of the Code.

        Except as otherwise provided for in this Appendix, this Appendix may not
be modified, amended or waived except by an instrument in writing approved by
both parties hereto which specifically states that it is amending this Appendix.
However, this Appendix is subject to the power of the Board or the Committee to
amend the Plan as provided therein, except that no such amendment shall
adversely affect your rights under the LTI Acceptance Form or this Appendix
without your consent. The waiver by either party of compliance with any
provision of this Appendix shall not operate or be construed as a waiver of any
other provision of this Appendix, or of any subsequent breach by such party of a
provision of this Appendix. Notwithstanding anything to the contrary contained
in the Plan or in this Appendix, to the extent that the Company determines that
the Restricted Stock is subject to Section 409A of the Code and fails to comply
with the requirements of Section 409A of the Code, the Company reserves the
right to amend, restructure, terminate or replace the Restricted Stock in order
to cause the Restricted Stock to either not be subject to Section 409A of the
Code or to comply with the applicable provisions of such section.

18.   Headings.

        The headings of Sections herein are included solely for convenience of
reference and shall not affect the meaning or interpretation of any of the
provisions of this Appendix.

iv

--------------------------------------------------------------------------------




(Share Withholding Program—Restricted Stock Award)



Exhibit A

1.    Definitions.    All capitalized terms used herein to the extent not
defined below shall have the meaning set forth in Appendix attached hereto.

        a.     The "Program" shall mean the Company's share withholding program
set forth below.

        b.     "Common Stock" shall mean the common stock of the Company.

        c.     "Current Grant" shall mean the terms and restrictions of the LTI
Acceptance Form and Appendix, as may be amended, received by the Grantee in
connection with one or more grants of restricted Common Stock.

        d.     "Cumulative Grants" shall mean the Current Grant together with
additional grants of restricted Common Stock pursuant to the terms of previous
and subsequent awards.

2.    Share Withholding Election.    By initialing either #1 or #2 on the LTI
Acceptance Form, the Grantee elects to satisfy his or her federal, state and
local payroll and income tax withholding obligations arising in connection with
the vesting of restricted shares of Common Stock received by the Grantee upon a
future vesting event or grant under the Cumulative Grants, as provided in
Section 3 below, by participating in the Program. The Grantee is electing to
participate in this Program, in part, in order to take advantage of the safe
harbor provisions provided by Rule 10b5-1 of the rules promulgated under the
Securities Exchange Act of 1934, as amended.

3.    Share Withholding.    The Grantee's share withholding election, as
designated under the Restricted Stock Award section of the LTI Acceptance Form,
shall be binding on the Grantee. An election based on subsection 3(a) below will
result in the sale of the approximate number of shares of Common Stock that will
cover the minimum withholding obligations. An election based on subsection 3(b)
below will result in the sale of the number of shares of Common Stock to cover
up to the approximate maximum tax rate.

        a.    Minimum Tax Withholding Rate.    By electing this Section 3(a)
item (corresponds to election #1 under the Restricted Stock Award section of the
LTI Acceptance Form), or by not making an affirmative election, the Grantee
hereby authorizes and requests that the Company withhold from the shares of
Common Stock otherwise issuable to the Grantee in connection with any future
vesting event or grant that number of shares of Common Stock having a value,
based on the Fair Market Value on the applicable vesting or grant date,
approximately equal to the minimum statutory payroll and income tax withholding
rate (collectively, the "Withholding Rate") on the applicable vesting or grant
date. The Company agrees to pay over to the appropriate taxing authorities an
amount approximately equal to the Fair Market Value on the applicable vesting or
grant date of the shares of Common Stock withheld pursuant to the immediately
preceding sentence. For purposes of this Program, the Withholding Rate for
non-employee directors or any other person who is a party to one or more
Cumulative Grants but is not an employee of the Company or one of its
Subsidiaries shall be 35%, subject to the then-current laws and regulations
related to payroll and income tax.

v

--------------------------------------------------------------------------------



        b.     Maximum Tax Withholding Rate.    By electing this Section 3(b)
(corresponds to election #2 under the Restricted Stock Award section of the LTI
Acceptance Form), the Grantee authorizes and requests that the Company take the
actions set forth in Section 3(a) above. In addition, the Grantee hereby
authorizes and requests that Charles Schwab or other Company designated broker
(i) sell from the shares of Common Stock issued to the Grantee in connection
with any future vesting event or grant that number of shares of Common Stock
generating cash proceeds, after payment of any applicable brokerage fees as
agreed to by the Grantee ("Proceeds"), approximately equal to the difference
between the maximum statutory payroll and income tax withholding rates and the
minimum statutory payroll and income tax withholding rates on the applicable
vesting or grant date (such difference, the "Additional Tax Amount"), (ii) remit
the Additional Tax Amount to the Company and (iii) credit to the Grantee's
account at Charles Schwab or other Company designated broker an amount equal to
the excess of such Proceeds over the Additional Tax Amount. For purposes of this
Program, the Additional Tax Amount for non-employee directors or any other
person who is a party to one or more Grant Agreements but is not an employee of
the Company or one of its Subsidiaries shall be 0%. All sales under the
foregoing provisions shall be made by Charles Schwab or other Company designated
broker on the applicable vesting or grant date or as soon thereafter as
practicable. Subject to the foregoing provisions, the timing and manner of
execution of any transaction shall be subject to principles of best execution as
applied by Charles Schwab or other Company designated broker. The Grantee
acknowledges and agrees that Charles Schwab or other Company designated broker,
acting consistent with principles of best execution, may be unable to effect
sales of the Common Stock due to the Common Stock not trading in sufficient
volume at or above a specified limit price, market rules on volume and price
priority and precedence, legal or regulatory restrictions, or other factors.

        c.     The Company agrees to promptly pay over to the appropriate taxing
authorities the Additional Tax Amount upon receipt of such amount from Charles
Schwab or other Company designated broker.

        d.     The Grantee acknowledges and agrees that he or she shall not
exercise or attempt to exercise any influence over how, when or whether any
sales of shares of Common Stock are made by Charles Schwab or other Company
designated broker, except as set forth in the instructions included in this
Program.

        e.     "Fair Market Value" means, unless otherwise determined by the
Committee, as of any applicable measurement date, (i) the average of the high
and low trading prices of the Common Stock on such date on the New York Stock
Exchange (or, if no sale of Common Stock was reported for such date, on the
preceding date on which a sale of Common Stock was so reported); (ii) if the
Common Stock is not listed on the New York Stock Exchange on the applicable
measurement date, the average of the high and low trading prices of the Common
Stock on such other national exchange on which the Common Stock is principally
traded or as reported by the NASDAQ National Market System, or similar
organization, or if no such quotations are available, the average of the high
bid and low asked quotations in the over-the-counter market as reported by the
National Quotation Bureau Incorporated or similar organizations; or (iii) in the
event that there shall be no public market for the Common Stock, the fair market
value of the Common Stock as determined by the Committee.

vi

--------------------------------------------------------------------------------



        f.      Shares withheld or sold pursuant to this Program shall be deemed
issued and delivered to the Grantee for all purposes of the Cumulative Grants
and the Company shall not have any further obligation in respect of any such
shares under the Cumulative Grants or otherwise.

        g.     The Grantee acknowledges and agrees that any federal, state,
local or foreign tax obligations that exceed the value of the shares of Common
Stock withheld pursuant to this Program and/or the Additional Tax Amount
remitted by Charles Schwab or other Company designated broker to the Company (if
applicable), including without limitation any payroll and income tax withholding
obligations in excess of the minimum statutory withholding obligations, shall
remain the responsibility of the Grantee and must be paid in full by the Grantee
in accordance with the Cumulative Grants and applicable law.

4.    Compliance with Law.    The Grantee hereby irrevocably agrees that the
sales of Common Stock pursuant to this Program shall be automatically suspended
or cancelled by the Company upon the occurrence of any of the following events:

        a.     The death of the Grantee;

        b.     The proposed sale or sales of Common Stock provided for by this
Program would violate Section 16 of the Securities Exchange Act of 1934 or the
Rules promulgated thereunder, Rule 144 of the Securities Act of 1933, or any
other federal or state law or regulation;

        c.     The Company's Board of Directors votes to suspend all trading of
Common Stock;

        d.     The Company commences a public offering of any of its equity
securities; or

        e.     The Company has merged, been acquired, or reorganized in any
transaction which results in the Common Stock being exchanged or converted.

5.    Miscellaneous.    

        a.     The interpretation, performance and enforcement of this Program
shall be governed by the laws of the State of Delaware, without regard to any
otherwise applicable conflict of laws principles thereof that would apply the
laws of any other state.

        b.     This Program may not be modified, revoked, terminated, amended or
waived except by an instrument in writing signed by all parties hereto. The
waiver by either party of compliance with any provision of this Program shall
not operate or be construed as a waiver of any other provision of this Program
or of any subsequent breach by such party of this Program. Once per calendar
year, the Company may provide the Grantee with the opportunity to modify,
revoke, terminate, amend, waive or otherwise alter the election made pursuant to
this Program for future vesting events and grants. The Grantee shall not be
permitted to do so at any other time or under any other circumstance unless
approved by Company legal counsel. If this Program is so modified, amended or
any provision waived, no sales shall be made during the sixty calendar days
immediately following such modification, amendment or waiver.

vii

--------------------------------------------------------------------------------






APPENDIX B—TERMS OF NON-QUALIFIED STOCK OPTION AWARD


1.     Grant of Non-Qualified Stock Option Award.

        Subject to the provisions of this Appendix, the LTI Acceptance Form and
the Company's 2005 Long Term Incentive Stock Plan, as may be amended from time
to time (the "Plan"), the Company hereby grants to the Grantee a non-qualified
stock option (the "Option Award") to purchase that number of shares of the
Company's Common Stock ("Shares") identified under the Non-Qualified Stock
Option Award section of the LTI Acceptance Form.

2.     Term.

        The Option Award shall expire on the Expiration Date indicated in the
Non-Qualified Stock Option Award section of the LTI Acceptance Form, unless
terminated earlier as provided herein, in the LTI Acceptance Form or in the
Plan. The Option Award must be exercised before the Expiration Date.

3.     Manner of Exercise.

        a.     This Option Award shall be exercised by delivering to the Company
(or its authorized agent), during the period in which such Option Award is
exercisable, (i) a written notice of your intent to purchase a specific number
of Shares pursuant to this Option Award (a "Notice of Exercise"), and (ii) full
payment of the Option/Exercise Price for such specific number of Shares. Payment
may be made by any one or more of the following means:

          (i)  cash or personal check; or

         (ii)  if approved and permitted by the Committee, through the delivery
of Shares having a Fair Market Value on the day of exercise equal to such
Option/Exercise Price (the number of Shares may be initially estimated using the
Fair Market Value on the last stock trading day preceding the exercise day, with
a true-up of any differential effective as of the exercise date), which Shares
either (i) have been owned by you for at least six months ("Mature Shares"), or
(ii) were purchased by you on the open market. Certificates for Shares shall be
properly endorsed with signatures guaranteed (unless such signature guarantee is
waived by an officer of the Company), and shall represent Shares which are fully
paid, non-assessable, and free and clear from all liens and encumbrances; or

        (iii)  if approved and permitted by the Committee, through the sale of
the Shares acquired on exercise of this Option Award through a broker to whom
you have submitted irrevocable instructions to deliver promptly to the Company
the amount of sale or loan proceeds sufficient to pay for such Shares, together
with, if required by the Company, the amount of federal, state, local or foreign
withholding taxes payable by reason of such exercise. A copy of such delivery
instructions must also be delivered to the Company by you with the Notice of
Exercise.

i

--------------------------------------------------------------------------------



        b.     The exercise of the Option Award shall become effective at the
time such a Notice of Exercise has been received by the Company, which must be
before the Expiration Date. You will not have any rights as a stockholder of the
Company with respect to the Shares deliverable upon exercise of this Option
Award until a certificate for such Shares is delivered to you or the Shares are
otherwise transferred to you.

        c.     If the Option Award is exercised as permitted herein by any
person or persons other than yourself, such Notice of Exercise shall be
accompanied by such documentation as the Company may reasonably require,
including without limitation, evidence of the authority of such person or
persons to exercise the Option Award and evidence satisfactory to the Company
that any death taxes payable with respect to such Shares have been paid or
provided for.

4.     Exercisability After Termination of Affiliation.

        This Option Award may be exercised only while you are providing Services
to the Company or any Subsidiary, except that this Option Award may also be
exercised after the date on which you cease providing Services ("Termination
Date") in accordance with this section:

        a.     if you have a Termination of Affiliation on account of
Retirement, you may exercise this Option Award at any time during the first five
years after your Termination Date;

        b.     if you have a Termination of Affiliation on account of death, the
executor or administrator of your estate, your heirs or legatees, or beneficiary
designated in accordance with the Plan, as applicable, may exercise this Option
Award at any time during the first 12 months after your Termination Date;

        c.     if you have a Termination of Affiliation on account of
Disability, you may also exercise this Option Award at any time during the first
12 months after your Termination Date;

        d.     if you have a Termination of Affiliation on account of any other
reason (other than a dismissal for Cause in which the Option Award will be
immediately forfeited), you may exercise the portion of this Option Award that
is vested immediately prior to the Termination Date at any time during the first
three (3) months after your Termination Date. However, except as otherwise
provided in this Section 4, this Option Award may be exercised after your
Termination Date only to the extent it is exercisable on the Termination Date,
and under no circumstances may this Option Award be exercised on or after the
Expiration Date. For purposes of this Section 4, if you are employed by a
corporation or limited liability company ("LLC") that is a Subsidiary of the
Company, you will be deemed to have had a Termination of Affiliation as of the
first day on which such corporation or LLC ceases to be a Subsidiary of the
Company.

        For purposes of the LTI Acceptance Form and this Appendix, "Services"
shall mean you are providing services to the Company or any Subsidiary in the
capacity as an employee, a member of the board of directors of the parent
company, a trustee of a Janus-

ii

--------------------------------------------------------------------------------



affiliated investment company trust, or a consultant pursuant to a written
consulting agreement.

5.     No Right to Continued Employment.

        Nothing in this Appendix, the LTI Acceptance Form or the Plan shall
confer upon you any right to continue providing Services to, or be in the employ
of, the Company or any Subsidiary or interfere in any way with the right of the
Company or any Subsidiary to terminate your association or employment at any
time.

6.     Unfair Interference.

        During Grantee's employment with the Company or any Subsidiary and
during the twelve months after Termination of Affiliation, Grantee shall not:
(i) knowingly and directly solicit, hire or attempt to hire, or assist another
in soliciting, hiring or attempting to hire, on behalf of any Competitive
Business, any person who is an employee or contractor of the Company or any
Subsidiary; or (ii) knowingly and directly divert, attempt to divert, or
solicit, or assist another in diverting, attempting to divert or soliciting, the
customer business of any Protected Client on behalf of a Competitive Business.
For purposes of this section, "Competitive Business" means any business that
provides investment advisory or investment management services or related
services; and "Protected Client" shall mean any person or entity to whom the
Company or any Subsidiary provided investment advisory or investment management
services at any point during the six months preceding Grantee's Termination of
Affiliation.

7.     No Waiver.

        The failure of the Company in any instance to exercise any of its rights
granted under this Appendix or the Plan shall not constitute a waiver of any
other rights that may arise under this Appendix.

8.     Limited Transferability of Option Award.

        Except as provided in the immediately following sentence, this Option
Award is exercisable during your lifetime only by you or your guardian or legal
representative, and this Option Award is not transferable except by will or the
laws of descent and distribution. To the extent and in the manner permitted by
the Committee, and subject to such terms, conditions, restrictions or
limitations of this Appendix or the Plan or that may be prescribed by the
Committee, you may transfer this Option Award to:

        a.     your spouse, sibling, parent, child (including an adopted child)
or grandchild (any of which is an "Immediate Family Member");

        b.     a trust, the primary beneficiaries of which consist exclusively
of you or your Immediate Family Members; or

        c.     a corporation, partnership or similar entity, the owners of which
consist exclusively of you or your Immediate Family Members.

iii

--------------------------------------------------------------------------------



9.     Fractional or De Minimis Shares.

        The Option Award shall not be exercisable with respect to a fractional
share or with respect to fewer that ten (10) Shares, unless the remaining Shares
are fewer than ten (10).

10.   Nonstatutory Option Award.

        This Option Award has been designated by the Committee as a Nonstatutory
Option Award; it does not qualify as an incentive stock Option Award.

11.   Taxes.

        a.     The Company is not required to issue Shares upon the exercise of
this Option Award unless you first pay to the Company such amount, if any, as
may be required by the Company to satisfy any liability it may have to withhold
federal, state, local or foreign income or other taxes relating to such
exercise. You may elect to satisfy such tax withholding obligation by delivering
to the Company a written irrevocable election to have the Company withhold a
portion of the Shares purchased upon exercise of the Option Award having a Fair
Market Value equal to the amount of taxes required to be withheld; provided,
however, that the Committee may, at any time before you file such an election
with the Company, revoke your right to make such an election.

        b.     In addition, you may deliver Mature Shares to the Company to
satisfy your federal, state and local withholding tax liability above the
minimum amount of taxes required to be withheld by the Company, up to your
maximum tax liability arising from the exercise of the Option Award; the
Committee retains the right, in its sole discretion, to disapprove any
particular delivery of shares of Common Stock and the Committee may, at any time
before the delivery of such shares, revoke your right to make such delivery.

12.   Attestation to Ownership of Mature Shares.

        Whenever under this Appendix you have the right to deliver Mature Shares
to the Company for payment of the Option/Exercise Price pursuant to Section 3(a)
or for taxes in excess of the minimum amount of taxes required to be withheld by
the Company pursuant to Section 11(b), in lieu of physically delivering such
shares to the Company, you may elect to deliver to the Company an affidavit and
such other documents attesting to ownership of such Mature Shares in such form
as is prescribed by the Company from time to time.

13.   Amendments.

        This Appendix may be amended only by a writing executed by the Company
and you which specifically states that it is amending this Appendix except as
otherwise provided for in this Appendix; provided that this Appendix is subject
to the power of the Board or the Committee to amend the Plan as provided
therein, except that no such amendment shall adversely affect your rights under
the LTI Acceptance Form or this Appendix without your consent.

iv

--------------------------------------------------------------------------------



14.   Notices.

        Any notice to be given to the Company shall be addressed to the Company
at its principal office, in care of its Assistant Corporate Secretary. Any
notice to be given to Grantee shall be addressed to Grantee at the address
listed in the Company's records. By a notice given pursuant to this section,
either party may designate a different address for notices. Any notice shall
have been deemed given (i) when actually delivered to the Company, or (ii) if to
the Grantee, when actually delivered; when deposited in the U.S. Mail, postage
prepaid and properly addressed to the Grantee; or when delivered by overnight
courier.

15.   Binding Effect.

        Except as otherwise provided hereunder, this Appendix shall be binding
upon and shall inure to the benefit of the heirs, executors or successors of the
parties to this Appendix.

16.   Laws Applicable to Construction.

        The interpretation, performance and enforcement of this Appendix shall
be governed by the laws of the State of Delaware without reference to principles
of conflict of laws, as applied to contracts executed in and performed wholly
within the State of Delaware. In addition to the terms and conditions set forth
in this Appendix, the Option Award is subject to the terms and conditions of the
Plan, which is hereby incorporated by reference.

17.   Conflicts and Interpretation.

        In the event of any conflict between this Appendix and the Plan, the
Plan shall control. In the event of any ambiguity in this Appendix, or any
matters as to which this Appendix is silent, the Plan shall govern including,
without limitation, the provisions thereof pursuant to which the Committee has
the power, among others, to (i) interpret the Plan, (ii) prescribe, amend and
rescind rules and regulations relating to the Plan, and (iii) make all other
determinations deemed necessary or advisable for the administration of the Plan.

18.   Severability.

        If any part of this Appendix is declared by any court or governmental
authority to be unlawful or invalid, such unlawfulness or invalidity shall not
serve to invalidate any part of this Appendix not declared to be unlawful or
invalid. Any part so declared unlawful or invalid shall, if possible, be
construed in a manner which gives effect to the terms of such part to the
fullest extent possible while remaining lawful and valid.

19.   Headings.

        Headings are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Appendix.

v

--------------------------------------------------------------------------------



20.   Miscellaneous.

        a.     Notwithstanding anything to the contrary contained in the Plan or
in this Appendix, to the extent that the Company determines that the Option
Award is subject to Section 409A of the Code and fails to comply with the
requirements of Section 409A of the Code, the Company reserves the right to
amend, restructure, terminate or replace the Option Award in order to cause the
Option Award to either not be subject to Section 409A of the Code or to comply
with the applicable provisions of such section.

        b.     Nothing contained in this Appendix or the LTI Acceptance Form
obligates you to exercise all or any part of this Option Award.

vi

--------------------------------------------------------------------------------






APPENDIX C—TERMS OF MUTUAL FUND UNIT AWARD


1.     Grant of Mutual Fund Unit Award.

        Subject to the provisions of this Appendix, the LTI Acceptance Form and
the Company's Mutual Fund Share Investment Plan, as may be amended from time to
time (the "Plan"), the Company hereby grants to Participant a phantom mutual
fund award (the "Mutual Fund Award") as identified in the Mutual Fund Unit Award
section of the attached LTI Acceptance Form.

2.     Retail Account Required.

        If you are a U.S. based employee, you must have an open account
designated by Janus in order to receive any proceeds or benefits (including
vesting) from this Mutual Fund Award. A failure to maintain such an account will
subject this Mutual Fund Award to a suspension of vesting or cancellation and
forfeiture.

3.     No Right to Continued Employment.

        Nothing in this Appendix or the Plan shall confer upon Participant any
right to continue providing Services to, or be in the employ of, the Company or
any Subsidiary or interfere in any way with the right of the Company or any
Subsidiary to terminate Participant's association or employment at any time. For
purposes of the LTI Acceptance Form and this Appendix, "Services" shall mean you
are providing services to the Company or any Subsidiary in the capacity as an
employee, a member of the board of directors of the parent company, a trustee of
a Janus-affiliated investment company trust, or a consultant pursuant to a
written consulting agreement.

4.     Unfair Interference.

        During Participant's employment with the Company or any Subsidiary and
during the twelve months after Termination of Affiliation, Participant shall
not: (i) knowingly and directly solicit, hire or attempt to hire, or assist
another in soliciting, hiring or attempting to hire, on behalf of any
Competitive Business, any person who is an employee or contractor of the Company
or any Subsidiary; or (ii) knowingly and directly divert, attempt to divert, or
solicit, or assist another in diverting, attempting to divert or soliciting, the
customer business of any Protected Client on behalf of a Competitive Business.
For purposes of this section, "Competitive Business" means any business that
provides investment advisory or investment management services or related
services; and "Protected Client" shall mean any person or entity to whom the
Company or any Subsidiary provided investment advisory or investment management
services at any point during the six months preceding Participant's Termination
of Affiliation.

5.     Allocation Elections.

        a.     During the vesting period, Participant's award will be credited
to Participant's Mutual Fund Share Investment Account ("Account"). The award
will be deemed invested in the phantom investments selected by Participant
pursuant to online elections through the Plan administrative system
(www.millimanonline.com) or as otherwise provided by the Company. Participant
may change the investment elections from time to time; provided, however, in no
event shall Participant be able to make changes to the investment elections more
than four (4) times per calendar year and any such change

i

--------------------------------------------------------------------------------



should be effective within five (5) days after such election is made. If you are
an investment research analyst, or become an investment research analyst during
the vesting period of this Mutual Fund Award, you may be required to allocate
your investment elections to certain phantom investments as designated in
writing by the Director of Research, the Co-Chief Investment Officers or the
Chief Executive Officer.

        b.     By accepting this Mutual Fund Award, Participant acknowledges and
agrees that (i) Participant will open a Janus-designated account needed to
receive any proceeds or benefits (including vesting) from this Mutual Fund
Award, unless Participant already has such an account (does not apply to
employees based outside of the United States); (ii) account balances are subject
to any net appreciation or depreciation accruing from time to time based on
Participant's deemed investment election of the Account balance in accordance
with Participant's allocation election(s) in effect from time to time;
(iii) Participant is solely responsible for any net appreciation or net
depreciation in the balance of Participant's Account resulting from
Participant's deemed investment elections; (iv) the Company does not guarantee
or represent in any manner whatsoever that Participant will realize any
appreciation in the balance of the Account as a result of allocating the Account
balance for deemed investments in the Janus mutual funds; and (v) any allocation
elections must comply with the Company's pre-clearance and applicable prospectus
requirements. Participant further agrees and acknowledges that Participant is
under no obligation to make a deemed investment election in any particular fund,
and, if no such investment election is made, that the balance and any transfers
in Participant's Account shall be deemed invested in the Janus Money Market Fund
or similar mutual fund if the Janus Money Market Fund is not available.

6.     Distribution upon Vesting.

        Subject to the terms of the Plan (including but not limited to
Section 5.3 of the Plan), as soon as practicable following the vesting of all or
a portion of Participant's Mutual Fund Award (but in no case later than 21/2
months following the end of the taxable year in which an award becomes vested),
the value of the vested portion of Participant's Account (subject to applicable
tax withholding) will be deposited into a Janus-designated account to purchase
the mutual funds in which Participant was invested on a phantom basis at the
time such distribution is processed. In the event Participant's chosen mutual
funds are not available for purchase by Participant at the time of distribution,
the Company has the sole discretion to either purchase different but similar
mutual funds or to deposit the net proceeds into the Janus Money Market Fund on
behalf of Participant.

7.     Taxes and Withholding.

        No later than the date as of which an amount first becomes includible in
Participant's gross income for federal income tax purposes with respect to any
Mutual Fund Award, the Company shall withhold all federal, state, local and
foreign taxes that are required by applicable laws and regulations to be
withheld.

8.     Amendment; Section 409A of the Code.

        Except as otherwise provided for in this Appendix, this Appendix may not
be modified, amended or waived except by an instrument in writing approved by
both parties hereto which specifically states that it is amending this Appendix.
However, this Appendix is subject to the power of the

ii

--------------------------------------------------------------------------------



Board or the Committee to amend the Plan as provided therein, except that no
such amendment shall adversely affect your rights under the LTI Acceptance Form
or this Appendix without your consent. The waiver by either party of compliance
with any provision of this Appendix shall not operate or be construed as a
waiver of any other provision of this Appendix, or of any subsequent breach by
such party of a provision of this Appendix. Notwithstanding anything to the
contrary contained in the Plan or in this Appendix, to the extent that the
Company determines that the Mutual Fund Award is subject to Section 409A of the
Code and fails to comply with the requirements of Section 409A of the Code, the
Company reserves the right to amend, restructure, terminate or replace the
Mutual Fund Award in order to cause the Mutual Fund Award to either not be
subject to Section 409A of the Code or to comply with the applicable provisions
of such section.

9.     Notices.

        Any notice to be given to the Company shall be addressed to the Company
at its principal office, in care of its Assistant Corporate Secretary. Any
notice to be given to Participant shall be addressed to Participant at the
address listed in the Company's records. By a notice given pursuant to this
section, either party may designate a different address for notices. Any notice
shall have been deemed given (i) when actually delivered to the Company, or
(ii) if to the Participant, when actually delivered; when deposited in the U.S.
Mail, postage prepaid and properly addressed to the Participant; or when
delivered by overnight courier.

10.   Binding Effect.

        Except as otherwise provided hereunder, this Appendix shall be binding
upon and shall inure to the benefit of the heirs, executors or successors of the
parties to this Appendix.

11.   Laws Applicable to Construction.

        The interpretation, performance and enforcement of this Appendix shall
be governed by the laws of the State of Delaware without reference to principles
of conflict of laws, as applied to contracts executed in and performed wholly
within the State of Delaware. In addition to the terms and conditions set forth
in this Appendix, the Mutual Fund Award is subject to the terms and conditions
of the Plan, which is hereby incorporated by reference.

12.   Severability.

        The invalidity or enforceability of any provision of this Appendix shall
not affect the validity or enforceability of any other provision of this
Appendix.

13.   Conflicts and Interpretation.

        In the event of any conflict between this Appendix and the Plan, the
Plan shall control. In the event of any ambiguity in this Appendix, or any
matters as to which this Appendix is silent, the Plan shall govern including,
without limitation, the provisions thereof pursuant to which the Committee has
the power, among others, to (i) interpret the Plan, (ii) prescribe, amend and
rescind rules and regulations relating to the Plan, and (iii) make all other
determinations deemed necessary or advisable for the administration of the Plan.

iii

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.3



JANUS LONG TERM INCENTIVE AWARD ("LTI") ACCEPTANCE FORM
JANUS CAPITAL GROUP INC. DESIGNATION OF BENEFICIARY
APPENDIX A—TERMS OF RESTRICTED STOCK AWARD
( Share Withholding Program—Restricted Stock Award)
Exhibit A
APPENDIX B—TERMS OF NON-QUALIFIED STOCK OPTION AWARD
APPENDIX C—TERMS OF MUTUAL FUND UNIT AWARD
